Citation Nr: 9930184	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-31 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for prostate nodule as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Louis A. DeMier-LeBlanc, 
Attorney at Law	


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for prostate 
nodule as a result of exposure to herbicides.


FINDING OF FACT

The veteran did not file an adequate substantive appeal after 
a statement of the case concerning any adjudicative action 
taken by the agency of original jurisdiction.


CONCLUSION OF LAW

There is no appeal pending before the Board of Veterans' 
Appeals.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a regional office (RO) decision is 
initiated by a notice of disagreement (NOD) and "completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."  38 U.S.C.A. § 7105(a) (West 1991).  An 
appeal consists of a timely filed NOD in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (1999).  A NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1999).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  Where the SOC or supplemental SOC (SSOC) addresses 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all of the issues, 
or specifically indicate which issues are being appealed.  
Id.

On June 25, 1997, the RO notified the veteran of the denial 
of a claim for service connection for prostate nodule as a 
result of exposure to herbicides.  The veteran filed a timely 
NOD in July 1997.  In turn, the RO mailed a SOC to the 
veteran on November 10, 1997.  The cover letter to this SOC 
informed the veteran that he must file a formal appeal on his 
claim in order to complete his appeal.  The letter states 
that the veteran has two potential time periods within which 
to complete his appeal:  1.) 60 days from the date of that 
letter, November 10, 1997, or 2.) the remainder of the one-
year period beginning on the date of the RO's initial notice, 
June 25, 1997, of its decision on the veteran's claim, 
whichever period ends later.  The letter also states that if 
the veteran does not file his appeal within the prescribed 
time period, or does not notify the RO before the end of that 
period that more time is needed to file an appeal, the RO 
will close his case.       

The record does not indicate that the veteran filed an 
adequate substantive appeal within the prescribed time 
period.  The evidence shows that the veteran filed a VA Form 
9 in November 1997.  However, this appeal was blank in box 8, 
and did not otherwise state in specific detail the benefits 
sought on appeal and the reasons for believing that the 
action appealed is erroneous.  Section 20.202 requires a 
substantive appeal to set forth specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
"The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed."  38 C.F.R. § 20.202 (1999).  
In this case, the veteran did not provide any factual or 
legal basis for his appeal.  Even giving the veteran every 
benefit of the doubt as to the basis of his appeal, the Board 
finds that the substantive appeal of this issue is 
inadequate.  We reiterate that, "[p]roper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  Id.  
Furthermore, the record does not show that the veteran 
requested an extension of time in order to file his appeal 
after the one-year period.  Nothing further was received from 
the veteran or his attorney during the remainder of the 
period during which a substantive appeal could be filed.

Through a July 1999 letter to the veteran, the Board notified 
the veteran that the adequacy of his substantive appeal was 
at issue.  The Board informed the veteran that he had 60 days 
from the date of the letter to present written argument on 
the question of the adequacy of the appeal, or to request a 
hearing to present oral evidence regarding this issue.  To 
date, the Board has not received a reply to this letter from 
the veteran or his representative.  

The United States Court of Veterans' Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that it was proper for the Board to dismiss 
the appeal of a veteran who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Court noted that the "formality" of 
perfecting an appeal to the Board is part of a clear an 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. At 555.

The Board concludes that, based on the foregoing analysis, no 
appeal is pending before it.   


ORDER

The appeal is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

